/'} Ll,%(w§z

WRIT APPLICATION NUMBERZ
// To Be Filled In By Clerk~If Necessary //
‘ ' cAUSE #: 68 , 897 - A

 

IN THE COURT OF CRIMINAL APPEALS OF TEXAS

EX PARTE
ERIC LAVAL THOMPSON
A P P ll I C A N T

CHALLENGE TO THE JUDGEMENT OF CONVICTION IN CAUSE NUMBER 68,897
FrOm The 264th DISTRICT COURT Of BELL COUNTY , STATE OF TEXAS

APPLICANT'S OBJECTIONS TO TRIAL COURT:S

=::§2:§‘:;:;:::§;:;==::;=:2§:::§:2:‘:=;>:;::§ECEWED l
n l v PREPARED BY:- w k v ' ©QMOFGRMNAMFP§LS

Eric"Laval\Ihomgspn,Yro Se : 39
C.T.TE'RRELL UNIT/ #1806899 DCT 19 Zv*
1300 F~M. bbb(Brazoria Co)

ROSHARON ‘, TEXAS 77533 A@@§A@@S@@©g@?f%
llmlllll_lllll,lllll.lll`lll » ~

TO:The Honorable Justices of the Texas Court of Criminal Appeals:

Before the Applicant could respond to the STATE'S Motdxlto Enterl%oposed
Findings of Fact and Conclusions of Law' that was Filed on September 28th,2015,
the Trial Court Judge went an SIGNED the Findings of Fact and Conclusions of Law
on October 8th,2015,that I assume has been transmitted to the Court of

Criminal Appeals.
This Pleading contains Applicantfs Objections and Rebuttal

to the aforementioned Findings of Fact and Conclusions of Law To Wit:

ALLEGATIONS OF THE APPLICANT:

GROUND ONE- Applicant has alleged that his attorney provided ineffective assistance of
counsel at his trial~And the Applicant still stands by that allegation

GRCHHUD TWO-Applicant has alleged that his attorney provided ineffective assistance of
of counsel on appeal,in that his RIGHT to File a Pro Se Petition for
Discretionary Review was abridged by her actions,Since the Court has now
GRANTED Applicant Request to FILE an Out|Of Time "PDR" this Ground is Waived
At This Time.

GROUND THREE- Applicant has alleged that the STATE engaged in Misconduct by Enhancing
his Indictment Without Notice-And the Applicant still stands by that
Allegation. '

GROUND ETHHR- Applicant has alleged that he is Actually Innocent of the Offense He

was Charged with,Under this Case Number-And the Applicant still stands by
that allegation.

( PAGE # l Of 6 )

Ex HMUE:ERICIJWAL Tmm@EbN
Trial Court #:68,897:A -
( CONTINUED )

AS TO NECESSITY FOR AN EVIDENTIARY HEARING Or EXPANSION OF THE RECORD

While the COURT may have found that the Record was Expanded to Include
an Affidavit from the Applicant's Trial Attorney-(Mr.White),the Court has
failed to mention that this Affidavit was Filed LATE and Against the
,OBJECTION of the Applicant,,This Court of Criminal Appeals should ensure
that the Several Motions and Correspondenses the Applicant generated between
July 27th,2015 and September lbth,ZOl§ are ALL Part of the Expanded Record.

ln the Findings of Fact and Conclusions of Law that the Court SIGNED on 10/8/15
the Applicant OBJECTS to Matters concerning Attorney of Record at Trial , in that
the COURT has Failed To Address that the was an lmproper REAPPOINTMENT of
Attorney White AFTER he had been Removed as the Applicant‘s Trial Counsel,that
Caused a /Conflict of Interest Scenario/ .Attorney White was FIRST
Appointed on April 20th,2009 on Cause #:65,2"/4- See Order Of Appointment/EXHI-
yBI'.I‘#:E ,,The Court will also find Reference to this PROBLEM in WF:t Applica-
tiorl Ninnbert WR-74,986-Ol about Trial Court #:65274-A/See EXHIBIT "C" ,ty ¢alijiougki-
DISMISSED as a Premature Application VERIFIES the Allegation l haye`made in
this Application. `

   
 

Mr.White was REMOVED as My Counsel on June Sth,ZOl0,0NLY

to be Reappointed to me on December an,ZOll under the New Cause Number-That
being This Case. `

This Attorney Swaping and Reappointment caused Communication
and Personality Problems all during this case,I filed a_State Bar Grievance
LPleasee See: OUT OF COURT HOURLY WORKSHEET/TRIAL COURT CASE #:65274-10/2/2009//3/2/2010

&// 4/6/2010-My Motion to Withdraw _ _ v _
believe this substantiates that an EVIDENTIARY

HEARING should have been REQUIRED and that as the Court of Criminal Appeals
reviews my case,Remanding this matter BACK to the TRIAL COURT for a HEARING
to more fully investigate GROUND ONE and Additionally EXPAND THE RECORD
lfor this Court to have,Would be HEREIN REQUESTED by the APPLICANT.

AS TO WHAT THE TRIAL COURT SAYS ARE_THE RELEVANT FACTS OF THE CASE

The Most Important FACT is that there was NO Supporting Forensic or DNA
Evidence to substantiate the Charge/Conviction. The Testimony offered by
the Interloping Witness was Testmony from Unreliable Sources.The Witnesses
we 13 Years Old,An age that should bring suspect and additional scrutiny to
their representations of what they "HEARD", ..,and even what they 'fHEARD_" is insufficient to have
warranted a Conviction. R.R.V-b-Z'/_-Witness never said she heard anything about a
Pornographic Movie , ,

. Nothing in the Record of

the Trial supported me touching the Victim IN ANY WAY R.R.V5-30,The Victim's
Sister Stated: She Heard and Saw NOTHING.And this was when she was in the Same
Room as the Victim and Myself. This Makes NO Sense.All through the Trial
when the Witness was Cross Examined the answers were No,No and No.ADDlTIONALLY
There was No Initial Outcry by Any Party,Even after Defendant was no longer
in a position of Control or Constituted a Threat.
` ~ This Testimony is so convo~
luted that it should have been OBJECTED TO by My Trial Counsel,and the COURT

should have considered STRIKING IT from the Recordd The TELEPHONE RECORDING
took EVERYTHING out of Context,(IE:Cut and Paste Style),and if said RECORDING
was altered in this fashion,then its Admissability should have been OBJECTED
to by Attorney White and the COURT should have considered STRIKING The TAPE
and Also Ruling it INADMISSABLE. We have lNEFFECTIVE ASSISTANCE -EVERYWHERE !

( PAGE # 2 of 6 )

Ex BNmn:ERIC mmnn.TmmnsoN
Trial Court #:68,897-A .r
l( coNTINUED )

ADDRESSING:GROUND ONE-INEFFECTIVE ASSISTANCE OF COUNSEL AT TRIAL

`Applicant states that there was MORE than just a personality conflict,there
was an Actual Conflict of Interests and Conflict that underminded the
Defense he received at Trial. Attorney White had been previously REMOVED as
His Trial Counsel on what was essentially this same case but with a Different
Cause Number. State Bar Grievance had been filed. For the INDIGENT'DEFENSE
COORDINATOR- (Jennifer A. Largent) to make the Mistake of Reappointing Attorney
White due to a Clerical Oversight (Showing that Attorney White was Appointed in ONE
CASE so he should Logically Be Appointed in Additional Cases--But not showing that the Court

had Removed Attorney White) is an ERROR not of the Applicant' s Making.

Applicant would again request that this Court, For Reference,View the
Material in WRIT APPLICATION NUMBER: WR- 74, 986-01, Which the Applicant includes

HEREIN this Objection to the Trial Courts Findings and Conclusions.

Applicant also,For The Record, Would like to say thatyon Several Occations
he requested of the STATE- (IE: The Bell County Jail Administration) give him
Access to the Law Library and they DENIED this Reasonable Request, Multiplies
the GROUND Stated HEREIN. ' ~

Applicant states that His Counsel,Mr White FAILED to ensure that the ii 4_
Proper Documentation was Filed to Preserve His RIGHT to a Speedy Trial.The j
Excuse that there is no such thing in the State of Texas does not seem valid?
as TEXAS is still part of the United states of America (whether It Likes It "
Or Not) and There is On Record/FILED 9/8/2009 in the 65 Number a Request for
a Speedy Trial. ` 4

Applicant avers that the STATE knew exactly what they were doing when they
Switched from the 65, 274 Cause Number to the 68, 897 Cause Number. ALL the
Errors: on that Record would more easily substantiate My Claims/Grounds NOW,.
so I additionally Request that this Court ORDER the Transmittal of the Clerk's
Record in Bell County Cause Number 65, 274- Which I Incorporate HEREIN this
Objection by reference HERE.

If the Court views_R.R. V3-5 and R.R.VI-Pg.§ of the Pretrial Hearings it
will see that the STATE was not even notifying me that they were proceeding
on an Indency Case but one of Solicitation.

Attorney White also failed to attack the enhancement b the STATE. All of
the Cases utilized were over lO Years Old, See: 'I'X .Rules O Evidence 609 et seq.

//RULE As 1T wAs AT TIME oF TRIAL-(b)//

In closing out this commentary,Applicant asks the Court to NOTE that there

were So Many Flawys by the State,Court and Counsel under the 65,274 that he
would ask the Court of Criminal Appeals to consider the Legal Impropriety of
Reindicting him under 68, 897 to get around those mistakes and the Speedy
Trial Issue. AGAIN- -Attorney White was INEFFECTIVE in failing to address ANY

of this,
Which may have been due to his attitude towards me,See:R¢R. V6-39,

I ask this Court, If YOUR Attorney was mentioning things like PUBLIC
HANGINGS and BEING ABOUT PUNISHMENT , would you not conclude that He was NOT
Zealously Defending You and Had a Conflict with you,-Thus: Inneffective
Assistance of Counsel at Trial.

( PAGE # 3 of 6 )

EXIDRTE]HTC UMML TWIEGON
Trial Court #:68,897-A -
( CONTINUED )

ADDRESSINC:GROUND TWO-INNEFFECTIVE ASSISTANCE OF COUNSEL ON APPEAL

The Applicant accepts the finding of the Trial Court and would accept
the Relief,on this GROUND of Filing a Petition for Discretionary Review

ADDRESSING§GROUND THREE-PROSECUTORIAL MISCONDUCT

The record will reflect that the STATE gave Notice on Cause Number 65, 274
BUT Applicant went to Trial for Cause Number 68, 897 and No Notice to Enhance
Punishment was Filed Before Trial- -See: EXHIBIF"N".

In # 73,The Trial Court E`ound: "..the Court finds that when  took the
Stand in his own defense,the Applicant admitted to the commission of all three offenses"
I-never opened the door to the STATE_asking about my Prior Convictions,and
by the STATE asking about them they Violated the ORDER from the MOTION lN
LIMINE. Also,Please See: EXHIBTF'B" ,No lO Days Notice Was Provided and there
was a Motion filed requesting Notice from the STATE to Use Evidence Of
Extraneous Offenses at Trial.

Applicant represents that the STATE'S Actions were Improper and that Any
Enhancement'awarded them should be Voided and My Sentence adjusted accordingly.

ADDRESSING:GROUND FOUR-"ACTUAL INNOCENCE"

"SubétantialL[Tracks“ now that is not the same thing as being INDICTED
for an Offense of a Felony Nature and a Grand Jury Indictment is what is
REQUIRED By Law to be brought to Trial on ANY Felony Offense. As l was not
INDICTED for the Specific Offense of Criminal Solicitation of a Minor,l
Therefore Ergo can not be Guility of it, Under The Law,Thus l am ACTUALLY
INNOCENT of the Offense- -Legally Speaking,and that is what the Review by the
Court of- Criminal Appeals is to Address- The Legality of My Conviction. For
Clarification Please See: R. R. V3- 5, Line 17

CONCLUSIONS OF LAW

GROUND ONE-INEFFECTIVE ASSISTANCE OF COUNSEL AT TRIAL

For the Trial Court to say that there was No Ineffective Assistance of
Counsel at Trial is mearly a Rubber Stamping of the STATE'S Position. If
this Court has done as l requested,and pulled into this Matter the Records
from Bell County Cause #:65,274 the Blatant Conflict of Interest and CONFLICT
should have been Immediately Evident. -
The Trial's Record will show that Time
and Time Again Attorney White Ignored Opportunities to OBJECT`to Testmony
made by the STATE'S Witnesses.He also failed to OBJECT to the Utilization of
Extraneaus Offenses,Z of which would be State Jail Offense thus Doubly Not

Usa able for Enhancecement Pur oses. . .
g p Add to this the Entirely Inapprppriate

Comment regarding HANGING and PUNISHMENT and IN ITS TOTALITY Attorney
White' s Representation FELL BELOW THE STANDARD OF RESONABLENESS, This GOUND
should be GRANTED by this Court of Criminal Appeals.

,,. .

( PAGE #`4 of 6 )

EX PARTE ERIC LAVAL THOMPSON
Trial Court #:68,897eA- -
.. 1 ( CONTINUED )

CONCLUSIONS OF LAW-COnt. '

>GROUND TWO-INNEFFECTIVE ASSISTANCE OF COUNSEL ON APPEAL`

The Trial Court has 'conceeded that "..through no fault of his ownl"
that one his RIGHTS in the Criminal_ Procedure Process was ".abridged."
thus is the Trial Court' s Opinon the Only Relief the Applicant is Eligible`_
for is' An Out Of Time PDR. Factoring in the Time Since Trial, Applicant
would represent that this is NOT the Only Post Trial/Appeal Relief he is

Entitled to and would state that the mere Agreement by the Fact Finder for
this ll. 07 Application with there being a Violation of His Rights, Does

Therefére Warrant this GROUND also being GRANTED and ALL Relief deemed
appropriate and legally entitled by given to the Applicant.

GROUND THREE-PROSECUTORIAL MISCONDUCT

Applicant finds the Trial Court's Posistion Legally Preposterous. Not
Only has he shown that the Enhancements were Invalid,Thus the Higher
Sentencing also should be Invalidated by this Court , but additionally the
Procedural Malfeasance should avail this Court of Criminal Appeals to
GRANT this GROUND and ALL Relief this Court deems appropriate and Legally
Warranted.

GROUND FOUR-"ACTUAL INNOCENCE" OF CHARGED OFFENSE

This Court of Criminal Appeals is requested by the Applicant to consider
the Terminology`"CHARGED OFFENSE". The ONLY Indicted Offense listed in this
Cause Number is INDECENCY WITH A CHILD-BY CONTACT. The excuse that in the
wording there are allusions that were of a nature that "SUBSTANTIALLY TRACKS"

a different offense LEGALLY does not cut it.As we are dealing with the
LEGALITY OF MY CONVICTION,the Applicant represents that_he was Not Indicted

for the Felony Charge he was Convicted of,therefore the Conviction should
be Invalidated. this GROUND and ALL the Relief this Court of Criminal Appeals
deems Appropriate and Legally Warranted should be GRANTED to the Applicant.

AS TO THE TRIAL COURT'S - RECOMMENDATION

In addition to My being GRANTED an 'oUT-oF-TIME'PDR,FirSt off the Pro
Se that does not even appear in the Court's Recommendation should be deleted
to allow for the Applicant to have the Assistance of Counsel with that PDR,
but beyond that the Applicant feels that the GROUNDS he has presentedfare
GROUNDS worthy of this Court of Criminal Appeals Invalidating His Conviction
in this Cases The decision to Remand back for a Retrial,which up to the
Court of Criminal Appeals,the Applicant would,lf the Court finds in His Favor
On GROUND ONE, THREE and/Or FOUR represent that HiS DOUBLE JEOPARDY RIGHT
should negate any Retrial on Any Facit of the Alleged Criminal Conduct that

was part of this Case.

( PAGE # 5 of 6 )

EX]WHUE ERHIIANALYHKWPSON

Trial Court #:68,897-A
( coNTlNUED )

NOTE:OBJECTIONS AS TO TRANSMITTAL ORDER:

FlRST OFF, As the Activities of the
Cases were Comingled, l Respectfully Request that this Court of Criminal
Appeals ORDER on its Own Authority the Clerk's Record from Bell County Cause
Number 65, 274.

v ADDlTIONALLY,The Trial Court seems
to have conveniently neglected to Order Transmitted the Applicant's-Post
Convictions Fillings.Missing and Should be ORDERED Transmitted are:

Documents from Cause Number 65,274-
" 8)Police Report _
. _ Misc)The Entire Case's File/Record
Documents from Cause Number 68,897-

33)Motion- Lack Of Response

34)Objections to Mr Wite' s Affidavit

35)Motion in favor of the Relator

Misc)And and All Filings by the Defendant/
Applicant including Correspondences.

CONCLUSION

The GROUNDS have MERIT and Should be GRANTED with All Legally Available
and Appropriate Relief AWARDED to the Applicant as set forth herein.
The MISSING
Parts of the Record should: Be ORDERED by the Court of Criminal Appeals on its
Own Authority. '
PRAYER

That the Court of Criminal Appeals GRANT the GROUNDS in the Case in Favor
of the Applicant and ORDER all Appropriate/AvailabkeRelief as requested in

this Pleading.
Resp j;§;:;i;zp Submitted By

Eric Laval Thomp son,Pro Se
c. T TERRELL UNlT/#1806899

1300 F. M. 655 (Brazoria Co)
t ROSHARON , TEXAS 77583
'UNSWORN DECLARATION:

I, Eric Laval Thompson,TDCJ #:1806899, Incarcerated at the
TDCJ- -CID C. T. TERRELL UNIT in BRAZORIA COUNTY, TEXAS,-Declare Under The Penalty

of Perjury,that the Statements in the Foregoing Pleading are True and Correct,
To the Best of My Knowledge and Belief.

EXECUTED on 0ctober 15th,2015 BY
Eric Lava Thompson,Pro Se

CERTIFICATE OF SERVICE

I CERTIFY that a True and Correct CARBON COPY was SERVED upon Assistant

District Attorney- -Sean K. Proctor(TSB#: 16349500) at P. O. Box 5 O, B l on,Texas
76513 by let class Mail on october 16th,2015. Qé§;/S

Eric Laval Thompson,Pro Se

( PAGE # 6 of 6 )